 

Case 20-10343-LSS Doc 2945 Filed 05/04/21 Pagelof3

 

To whom it my toacern,

 

|
~ I Sony acl wilh bch clade whew J ay neon ie

fon Anaelo texas 6n a Camping rip be the Concho River = gne

ST teiday apter ‘uhoo| my beak Friend ond I pete ached te “mee ar
1 : be Find -

enlend Nic houce onl

             
   

  

 

iy meelup went fo shore Beer aed Gonda comping peed pitched 7

 

 

Tents” ttaehed Fe veers plows oe not (pee me T would at Ft

r “ ndhing chert o% horeig. Cc, wth w. COWS Fee Nye 5 Alt

 

| Len relahonchiy geil, Divg and Alchol Addictio “nena patlene

ae lige TJ Arvst none ob hig Day . Lo o gor the BSA te

 

 

 

 

“file yor Pembruploy ie 2 Gayle Yale Th odeit he
* Yowe Ruined 4noveana oF Cn \dvens Tipe | te rot even take _
“Tpeagibitly pe Her Behe Te Appling AA He bes it

 

 

 

weep ee ae

 
 

Case 20-10343-LSS Doc 2945 Filed 05/04/21 Page2of3

   
    

 

 

 

 

 

 

 

 

 

 

po «thal any monetary, Amovt Cola Ever Rectore” my y or anyones. oe
pT aginateods of Mee Out they nad fh be Held Accoutrbole for thos

p. © teri calmer thy hove wmmtea | The ‘Courd wa the “only mea vn
pS fiat we Net as viking + Wold Thece people, “de@vatble . _ Please
pe cot ye et ys ms oy wth hic.
ne
po eee ee

 
 

 

Case 20-10343-LSS Doc 2945 Filed 05/04/21 Page 3of3

EOE SER A meee ny

   

TNA = Wn

19801

 

wri ee

RRR.

ee
$7, 00

R2305K156685-10

as 3

 

Susteee beet Sel (ber ecloww slecn

3s4 Ban kruphy (ourd Cast Gth Flee

Ja marist SF
Wuclineagfen Oe.
(9 XO]

bh
Pu
i
a,
mt
a]
ts)
Ld
hl!
)
my

mse ii TN WE yyy Pr ih halls in) yell Mt
